DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Remarks, Amendments
Applicant is thanked for the response filed April 2, 2021 in response to the Non Final Office Action filed October 2, 2020.  Arguments filed April 2, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
Regarding the double patent rejections, Applicant states that an eTerminal Disclaimer has been filed1.  However, as of the date of this writing, no such terminal disclaimer is present in the file wrapper.  Accordingly, the double patenting rejections set forth in the October 2, 2020 Office Action will be repeated herein until this matter is resolved.
Regarding the rejections under 35 USC §103, Applicant states that “claim 1 is amended to include claim 6”.  First, it is noted that this is not accurate. While Claim 1 indeed shares some features with now-cancelled Claim 6, it does not include it.  That is, the scope of current Claim 1 is different from the September 7, 2018 Claim 6 incorporated into the September 7, 2018 Claim 1.  Rather, current Claim 1 appears to incorporate some limitations of now cancelled Claim 62 and some limitations of previous/current claims 7 and 102.
Second, it is respectfully noted that these incorporated limitations were rejected in the October 2, 2020 Office Action, and Applicant has not argued against Examiner’s previously set forth positions with regard to those limitations, (i.e. the limitations from now-cancelled claim 6 and previous/current claims 7 and 10).  Applicant only asserts that Houdek lacks the limitations directed to “rotating 360 degrees about said mounting”.  However, Houdek was not relied upon to teach that feature.  As set forth in the October 2, 2020 Office Action (paragraph 66), that feature is disclosed by Wäiti (US 6,264,547)
Accordingly, Examiner’s previous positions are maintained, as set forth in the rejections below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” 3 has been used to designate both “an exhaust duct” (fig 1) and “an exhaust opening” (fig 2)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15”4 has been used to designate both “an exhaust duct” (fig 1) and “an exhaust opening” (fig 2)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both “a filter” (fig 1) and “an air output” (fig 1).

    PNG
    media_image1.png
    674
    385
    media_image1.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both “a flow arrow” in figure 1 and “a heater” in figure 2.
The drawings are objected to because reference character “3” has been used to designate  “a flow arrow” in figure 1, and “plenum 3” on line 20, page 9 of 13, of the September 07. 2018 specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
As originally filed, the specification discloses reference character “30” has been used to designate a booth or a cabin (page 7, ln 24), and reference character “32” has been used to designate a housing (pages 7 – 13).   Of the four incidences where “32” was mistakenly used to identify a/the booth, the amendment filed April 2, 2021 amended only one incidence.

    PNG
    media_image2.png
    576
    1223
    media_image2.png
    Greyscale

Regarding the “a second air handling system”, two distinct exhaust systems are identified as the “a second air handling system”::
Specification page 7 of 13 discloses “a second air handling system 36”; this is also disclosed in Figure 1, and
Specification page 10 of 13 discloses “a second air handling system 44”; this is also disclosed in Figure 1.
Specification page 7 of 13, line 26 identifies the “a second air handling unit” as “a second air handling unit 36”.  Additionally, page 9 of 13, line 22 identifies “means 36 for exhausting circulating air from the interior housing 32 of the booth”.  Although Figure 1 identifies “a second air handling unit” as “second air handling unit 36” – and indeed said air handling unit 36 comprises a fan 175, the majority of Applicant’s disclosure identifies element “44” as the “a second air handling unit”.  It is respectfully requested that page 7 of 13 be amended to read, “The booth 30 comprises a housing 32, a first air handling system 34, a tool 19, and a second air handling system [[36]] 44.”
Accordingly, the specification and drawings are objected.  Appropriate correction or clarification is respectfully requested.

Claim Objections
The Claims have been objected, due to an issue of vague antecedence.
In re Claim 8, because the limitation of “a mounting” has been incorporated into Claim 1, the limitation of “a mounting” in Claim 8 has been understood as if to read “[[a]] said mounting”.
Please refer to 35 USC §112 Second Paragraph rejection of Claim 1 below, regarding the “said movable tool and movable conduit” limitations in amended Claims 1, 7 and 8.
 
Claim Interpretations
In light of the amendments filed April 3, 2021, the claims have been interpreted as follows:
The “a first air handling system” (34)6 has been interpreted to comprise: 
a fan (18), the fan (18) supplying air into booth (30); and
7;
The fan (17) draws air into exhaust duct (15) and out through exhaust opening (16)
No controls are disclosed that combine the operation of fans (18) and (17) of the first air handling system; however none are claimed.
The “a second air handling system” (44)8 has been interpreted to comprise: 
a fan (13), the fan (13) interpreted to be an exhaust fan;
a tool (19), the tool (19) comprises drying unit (22) within a hood9;
the second air handling system being independent of the first air handling system.
This claim interpretation is provided because there still remains two “a second air handling system”: a second air handling system (36) and a second air handling system (44), each comprising an exhaust fan and exhaust duct in fluid communication with the first air handling system.
In re Claim 2: the limitation “an area” of “a ceiling and at least one rigid wall defining an area” has been interpreted as “a region”.  Please note that the claimed “area” has not been interpreted to disclose the structure of “a sealed application area located adjacent the object” as discussed in specification (pg 2 – 3/13).
In re Claim 3, the limitation “a fan in fluid communication with said air intake duct and a plenum in fluid communication with said fan” has been interpreted as “[[a]] an intake plenum in fluid communication with said fan.

Claim Rejections - 35 USC §112, Second Paragraph

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5 and 7 – 15  are rejected under 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claim 1, insufficient antecedent basis has been provided for the imitation “said movable tool and movable conduit”.  Antecedence has been provided for “a movable tool in fluid communication with said exhaust duct”.
It is respectfully noted that, when former Claim 6 was incorporated into Claim 1, part of Claim 7 was also incorporated (“wherein said exhaust duct comprises a movable conduit and a static duct”)
In order to avoid unnecessarily narrowing the scope of Claim 1, for purposes of examination the limitation has been understood as if to read, “said movable tool is engaged by a mounting”.
It is respectfully noted that this also resolves an issue of unclear antecedence in Claim 7, Claim 7 disclosing “wherein said exhaust duct comprises a movable conduit and a static duct”.
Appropriate correction, or clarification, is respectfully requested. 

Claim Rejections – 35 USC §102/§103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 11 – 20 are rejected under pre-AIA  35 U.S.C. §102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. §103(a) as obvious over Houdek (US 2,693,749).
In re Claim 11, Houdek discloses a booth comprising: 
a housing (a foundry (col 1, ln 69)): 
an air handling system (fig 1: (75); col 2, ln 61): and 
a movable tool (10) in fluid communication with said air handling system (via hood (40)), wherein said movable tool comprises a hood (40) in fluid communication with an exhaust duct 42[Wingdings font/0xE8]43[Wingdings font/0xE8]44[Wingdings font/0xE8]45[Wingdings font/0xE8]52), wherein said movable tool (10) is engaged by a mounting (figs 6, 7: at (20): (col 1, lns 78 – 81), and
wherein said movable tool (figs 6, 7: (10)) is movable up and down (via (36)) along said mounting (17/18/20)  and rotating 360 degrees (fig 7: “at (16) to rack bar (17)”) about said mounting (col 2, lns 7 – 14; 74 – 78). 
Regarding the recitation “a vehicle collision repair booth”
the recitation “for a vehicle collision repair booth” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.
In re Claim 12, Houdek discloses wherein said exhaust duct (42[Wingdings font/0xE8]43[Wingdings font/0xE8]44[Wingdings font/0xE8]45[Wingdings font/0xE8]52), comprises a movable conduit (42) and a static duct (43) in communication with said hood (40) and an exhaust outlet (62). 
In re Claim 13, Houdek discloses wherein said mounting (figs 6, 7: at (20) is carried by a sledge (22/24) that is engaged with said sledge.
In re Claim 14, Houdek discloses wherein said sledge (22/24) is movable in relation to a carriage (28/30), wherein the carriage is movably engaged with at least one elongated rail (32). 
In re Claim 15, Houdek discloses wherein the elongated rail (32) permits the carriage (28/30) to move from side to side within said housing (please refer to annotated fig 2, below; col 2, lns 1 – 3), wherein the sledge (22/24) permits the movable tool and movable conduit to move from the front to the rear within the housing (annotated fig 1, below; col 1 ln 79 – col 2 ln 2). 

    PNG
    media_image3.png
    702
    771
    media_image3.png
    Greyscale

Claims 16 – 20 have been cancelled by Applicant.


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 5 and 7 – 10 are rejected under 35 U.S.C. §103 as being unpatentable over Wälti (US 6,264,547) and further in view of Houdek (US 2,693,749).
In re Claim 1, Wälti discloses a vehicle collision repair booth (fig 2: (1a)) comprising: 
a housing (1); 
It has been understood that a housing comprises booth (1), as a control unit (29) is located exteriorly to the booth; the control unit controlling motors, and comprising a detection device (29a), (col 9, lns 8 – 14, 24 – 25)
a first air handling system (21a, 23a); and 
a second air handling system (col 9, ln 39: “an exhausting or air supplying element) in fluid communication with a movable tool (fig 4; tool attached to mounting portion (37)), 
wherein said second air handling system comprises: 
an exhaust duct and a fan (apparent, as comprised by “an exhausting… element”) in communication with said exhaust duct, and 
a movable tool (fig 4; tool attached to mounting portion (37)) in fluid communication with said exhaust duct,
wherein said movable tool is 10engaged by a mounting (37), and 
wherein said movable tool is rotating 360 degrees about said mounting (col 9, ln 32 – 33: “a part (35) rotatable about a vertical axis of rotation (34)”).
Regarding the recitation “a vehicle collision repair booth”:
the recitation “for a vehicle collision repair booth” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.
Wälti could be construed as lacking:
wherein said movable tool is movable up and down along said mounting.
Houdek teaches an air handling system, wherein a movable tool (10) comprises a hood (40) in fluid communication with an exhaust duct (42[Wingdings font/0xE8]43[Wingdings font/0xE8]44[Wingdings font/0xE8]45[Wingdings font/0xE8]52) and fan (75), wherein said exhaust duct comprises a movable conduit (42) and a static duct (43) in communication with said hood (40) and an exhaust outlet (62), such that said movable tool is movable up and down along a mounting via vertically adjustable mounting features (figs 6, 7: at (20); (col 1, lns 78 – 81)). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Wälti, by providing vertically adjustable mounting features in the mounting of Wälti (i.e. “wherein said movable tool is movable up and down along said mounting”), as taught by Houdek, for the benefit of providing a user selected exhaust zone as defined by volume of the hood, thereby improving system control and user satisfaction.
In re Claim 2, Wälti discloses wherein said housing comprises a ceiling (annotated, below) and at least one rigid wall (4) defining an area for spraying an object, and wherein said first air handling system (fig 2: (21a, 23a)) comprises an air intake (supply air) duct (21b, 23b). 

    PNG
    media_image4.png
    614
    644
    media_image4.png
    Greyscale

In re Claim 3, Wälti discloses wherein said first air handling system further comprises a fan (fig 2: (21a, 23a)) in fluid communication (upstream) with said air intake duct (21b, 23b) and a plenum11 (21/23) in fluid communication with said fan. 
In re Claim 4, Wälti discloses wherein said first air handling system (21a, 23a) further comprises an air exhaust duct (22) and a filter (15b), wherein the filter (15b) is in fluid communication with said air exhaust duct. 
The (exhaust duct) filter (15b) is in fluid communication with (intake air) plenum (21/73) via air flow within the housing (1a).
In re Claim 5, Wälti discloses wherein said first air handling system further comprises an exhaust fan (22a) located within said air exhaust duct (22) and said filter (15b) is in fluid communication with said air exhaust duct (via housing (1a)) and said exhaust fan, wherein said filter is configured to filter air that has passed through said housing (1a) (as can be seen in figure 2).
Claim 6 has been cancelled by Applicant.
In re Claim 7, the proposed system has been discussed above (In re Claim 1), wherein Wälti discloses said exhaust duct (col 9, ln 39: “exhausting element”) an exhaust outlet (apparent), and wherein exhaust duct are carried by a sledge (annotated, below) (col 9, lns 32 – 43). 

    PNG
    media_image5.png
    235
    570
    media_image5.png
    Greyscale

Wälti is silent as to whether said exhaust duct comprises a movable conduit and a static duct in communication with said hood and an exhaust outlet, wherein said movable tool and said movable conduit are carried by a sledge. 
Houdek teaches wherein:
said movable tool (10) comprises a hood (40) in fluid communication with an exhaust duct (42[Wingdings font/0xE8]43[Wingdings font/0xE8]44[Wingdings font/0xE8]45[Wingdings font/0xE8]52), wherein said exhaust duct comprises a movable conduit (42) and a static duct (43) in communication with said hood (40) and an exhaust outlet (62); and. 
said movable tool (10) and said movable conduit (42) are carried by a sledge (22/24), wherein said movable tool (10) and movable conduit (42) are engaged with said sledge (22/24) by a mounting (figs 6, 7: at (20); (col 1, lns 78 - 81) that is engaged with said sledge (22/24). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Wälti, such that the said exhaust duct comprises a movable conduit and a static duct in communication with said hood and an exhaust outlet, wherein said movable tool and said movable conduit are carried by a sledge, as taught by Houdek, for the benefit of providing a user with improved air quality due to the ability to move the tool in a 3-dimensional space while the hood is secured to an exhaust outlet.
In re Claim 8, the proposed system has been discussed, wherein 
In re Claim 9, Wälti discloses wherein the carriage (32) is movably engaged (“sliding carriage”) with at least one elongated rail (fig 4: (33)), wherein the elongated rail permits the carriage to move from side to side within said housing. 
In re Claim 10, the proposed system has been discussed, wherein the sledge permits the movable tool and movable conduit to move from the front to the rear within the housing, wherein said movable tool is movable up and down along said mounting and rotating 360 degrees about said mounting (Wälti: “a part (35) rotatable about a vertical axis of rotation (34)”), wherein the booth further comprises a drying unit (“lighting units 36 as well as heating elements” have been understood to disclose a drying unit. (col 9, lns 32 – 43)). 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. Please refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp for more information about eTerminal Disclaimers.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 (claims 1[Wingdings font/0xE8]5[Wingdings font/0xE8]6[Wingdings font/0xE8]7[Wingdings font/0xE8]8[Wingdings font/0xE8]9[Wingdings font/0xE8]10) of U.S. Patent No. 10,150,135. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 in view of claim 10 of U.S. Patent No. 10,150,135. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 (claims 16[Wingdings font/0xE8]17[Wingdings font/0xE8]18) in view of claim 10 of U.S. Patent No. 10,150,135. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims (18 + 19) in view of claim 10 of U.S. Patent No. 10,150,135. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims (12 + 13) in view of claim 10 of U.S. Patent No. 10,150,135.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims (13 + 14 + 15) in view of claim 10 of U.S. Patent No. 10,150,135.
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 (16[Wingdings font/0xE8]23) of U.S. Patent No. 10,150,135. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 in view of claim 23 of U.S. Patent No. 10,150,135.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 in view of claim 23 of U.S. Patent No. 10,150,135.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims (21 + 22) in view of claim 23 of U.S. Patent No. 10,150,135.

Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of the U.S. Patent No. 10,150,135, in its entirety, anticipates any claimed differences to the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular interest is Becker et al (US 6,983,757), who discloses: a housing (fig 5: (16)); an air handling system (70); and a movable tool (suction tube (80)) in fluid communication with said air handling system, wherein said movable tool comprises an exhaust duct (82) and exhaust unit (84), wherein said movable tool is engaged by a mounting (fig 5: at (42)), and wherein said movable tool is movable up and down along said mounting and rotating 360 degrees about said mounting.

    PNG
    media_image6.png
    393
    426
    media_image6.png
    Greyscale

Of particular interest is Karlsson (US 5,133,691) who discloses an area (2) comprising an air handling system (13) and a movable tool (1) in fluid communication with said air handling system, wherein said movable tool comprises a hood in fluid communication with an exhaust duct (6) wherein said movable 

    PNG
    media_image7.png
    426
    355
    media_image7.png
    Greyscale


Of particular interest is Weichmann et al (US 4,318,337) who discloses a fume capture system comprising  air handling system (13) and a movable tool (figs 5 – 7) in fluid communication with said air handling system, wherein said movable tool comprises a hood (1) in fluid communication with an exhaust duct (10) wherein said movable tool is engaged by a mounting (24/22/17), and wherein said movable tool is movable up and down along said mounting and rotating 360 degrees about said mounting (as seen in the figures)

    PNG
    media_image8.png
    597
    375
    media_image8.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed,  from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Page 10 of 11
        2 Filed September 7, 2018
        3 “second air handling system (44), exhaust fan (13)
        4 “second air handling system (36), exhaust fan (17)
        5 Specification page 9, line 22 amended April 02, 2021 to identify “a fan” as element “17”; formerly structure for said “means 36” was not in Applicant’s disclosure.
        6 Specification dated September 7, 2018, page 8, lines 13 – 25.
        7 Specification dated September 7, 2018, page 9, lines 22 – 28 (figure 1); and specification dated April 2, 2021, page 9, line 27.
        8 Specification dated September 7, 2018, page 10, line 7 – page 11, line 7.
        9 Specification dated September 7, 2018, page 10, lines 2 – 8, page 11, lines 26 – 29
        10 Please refer to 35 U.S.C. §112, second paragraph, above.
        11 The “a plenum” has been interpreted as “[[a]] an air intake plenum”.